Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment on 6/23/2021 with claim 1-20 are pending in the Application.
	Upon review and examination, generic claim 1 is deemed allowable and withdrawn claims 11-15 of species II and withdrawn claims 16-20 of species III that have all the limitations of the allowable generic claim 1 of Species I are therefore rejoined and allowed.  

Reason for allowance
 
 
2.	Claims 1-20 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-10:
 None of the references of record teaches or suggests the claimed fabrication method for an integrated circuit semiconductor device having the limitations/steps:
--“flowing a flow layer to bury the low dielectric pattern in the substrate;
forming an epitaxial layer on the flow layer; and
forming one or more transistors comprising the low dielectric pattern buried by the flow layer.
In combination with all other limitations /steps as recited in claim 1.


II/ Group II: Claims 11-15:
None of the references of record teaches or suggests the claimed fabrication method for an integrated circuit semiconductor device having the limitations/steps:
--“forming a low dielectric pattern inside the trenches, the low dielectric pattern having a lower dielectric constant than the substrate;
flowing a flow layer to bury the low dielectric pattern inside the trenches;
forming an epitaxial layer on the flow layer; and
forming one or more transistors in the substrate comprising the low dielectric pattern buried by the flow layer and in the epitaxial layer. “--.
In combination with all other limitations /steps as recited in claim 11.
III/ Group III: Claims 16-20
 None of the references of record teaches or suggests the claimed fabrication method for an integrated circuit semiconductor device having the limitations:
--“forming a polysilicon layer to bury the low dielectric pattern on the substrate; forming a flow layer by flowing the polysilicon layer; forming an epitaxial layer on the flow layer; and
forming one or more transistors in the substrate comprising the low dielectric pattern buried by the flow layer and in the epitaxial layer.
In combination with all other limitations /steps as recited in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM- 6.30 PM US Eastern Time  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


                    /THINH T NGUYEN/                    Primary Examiner, Art Unit 2897